Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 09/14/2021 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 06/14/2021 are withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejections based on amendments to independent claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 19 “a plurality of bristles secured at a joint axially along the centerline between the first side plate and the second side plate”, and
Claim 19 entire limitations in a single drawing 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because the specification is silent about the limitation “a plurality of bristles secured at a joint axially along the centerline between the first side plate and the second side plate.” Appropriate correction is required.

Claim Objections
Claim 1q9 is objected to because the specification is silent about the limitation “a plurality of bristles secured at a joint axially along the centerline between the first side plate and the second side plate.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a centerline” in line 2 and “the centerline between the first plate and the second plate” in line 4. It is unclear whether the “centerline in line 2 and 4 are the same or different. Appropriate correction is required. 
Claim 19 recites ““a plurality of bristles secured at a joint axially along the centerline between the first side plate and the second side plate.” It is unclear how a joint be formed axially along the centerline between two plates to secure a plurality of bristles. The specification is silent about the joint is axially along the centerline between the two plates. Further, it is unclear how a single joint 70 that is axially along the centerline between the plates secures the plurality of bristles. Specification discloses (¶ 0045, 0050) plurality of bristles 52A and 52B (generally referred to as “52”), and bristles 52 is a pack of bristles 72A and 72B. Does each bristle 72 is secured to each other by an axial joint 70?  If that is the case, then there are several joints 70 that are parallel to the centerline between the two plates. Only one joint 70 will be axially along the this single joint 70 cannot secure the plurality of bristles. Appropriate correction is required. 
Claim 19 recites “the first set of bristle including a first bristle that extends to a radial inner distal end (44’)” in (line 7), “the first set of bristle including a first bristle that extends to a radial inner distal end (44’)” in (line 9), and “the second bristle radially overlapping the first bristle relative to the centerline” in line 10. Specification (¶ 0062) discloses axial end and radial end of brush seal referring to different embodiments Figures 2 and 10. Claim 19 requires the limitations of two embodiments in one claim, such as (a) radial inner distal end, and (b) radially overlapping relative to the centerline. Appropriate correction is required.  
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2005-0006851; Addis). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 19, D1 discloses a brush seal 10 (Figures 1-3), comprising: 

a second side plate (11) extending circumferentially around the centerline; and 
a plurality of bristles (23, 21) secured at a joint (27) axially along the centerline between the first side plate (13) and the second side plate (11) (the axial joint 27 secures plurality of bristles and is disposed between the plates 13 and 11; the joint 27 is parallel to the axis of 80), the plurality of bristles (23, 21) including a first set of bristles (23) and a second set of bristles (21);  
the first set of bristles (23) including a first bristle (19) that extends to a radial inner distal end of the brush seal (Figures 1-3); and 
the second set of bristles (21) including a second bristle (17) that extends to the radial inner distal end of the brush seal (Figures 1-3), the second bristle (21) circumferentially and radially overlapping the first bristle (23) relative to the centerline, and the second bristle (23) angularly offset from the first bristle (21) by an angle (Figure 3; ¶ 0026.)  

As to claim 21, D1 discloses the brush seal of claim 19, wherein the first side plate (13) and the second side plate (11) are arranged at a radial outer end of the brush seal relative to the centerline (Figures 1-3.) 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2005-0006851; Addis) in view of D2 (US 7,052,015; Addis). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, D1 discloses a seal joint assembly (Figures 1-3), comprising: 
a stationary seal carrier (60; ¶ 0019); 
a stationary seal land (80) comprising a seal land surface (surface of 80 that contacts 21);  and 
a brush seal (10) mounted to the stationary seal carrier (60), the brush seal (10) comprising a first plate (13), a second plate (11), a first set of bristles (23) and a second set of bristles (21); 
the first set of bristles (23) and the second set of bristles (21) secured at a joint (27) between the first plate (13) and the second plate (11);
the first set of bristles (23) adjacent and contacting the first plate (13), and the first set of bristles including a first bristle (19) that contacts (lacks disclosure) the seal land surface; and 

	D2 teaches a brush seal system, in Figure 3, with multiple sets of bristles, which contact the surface of a rotating component 163 to inhibit the flow through the gap between 153 and 163. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of D1 the first bristle contacts the seal land as taught by D2, since the claimed invention is merely a combination of known method (such as having the first bristle contact the seal land), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.        

As to claim 2, D1discloses the seal joint assembly of claim 1, wherein the brush seal extends circumferentially about a centerline (Figures 2-3); and the second bristle circumferentially and axially overlaps the first bristle relative to the centerline (Figures 2-3.)  

As to claim 3, D1 discloses the seal joint assembly of claim 1, wherein the brush seal extends circumferentially about a centerline (Figures 2-3); and the second bristle circumferentially and radially overlaps the first bristle relative to the centerline (Figures 2-3.)  

As to claim 4, D1 discloses the seal joint assembly of claim 1, wherein the second bristle is angularly offset from the first bristle by an acute angle (Figure 2-3.)

As to claim 10, D1 discloses the seal joint assembly of claim 1, wherein the brush seal extends circumferentially about a centerline; the brush seal is radially between the stationary seal carrier and the stationary seal land; and the stationary seal carrier circumscribes the stationary seal land (Figures 1-3.) 

As to claim 12, D1 discloses the seal joint assembly of claim 1, further comprising: a first component of a gas turbine engine, the first component comprising the stationary seal carrier; and a second component of the gas turbine engine, the second component comprising the stationary seal land (Figures 1-3; in gas turbine environment, ¶ 0019.)  


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2005-0006851; Addis) and D2 (US 7,052,015; Addis) and in view of D3 (US 2016-0040600; Lutjen). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 7, D1 discloses seal joint assembly of claim 1, wherein the brush seal extends circumferentially about a centerline (Figures 1-3); the first set of bristles (23) are laid in a first circumferential direction about the centerline (Figure 2-3); and the second set of bristles (21) are laid in a second circumferential direction about the centerline that is opposite the first circumferential direction (lacks disclosure.)


As to claim 8, D1 discloses the seal joint assembly of claim 7, wherein the first bristle is laid in the first circumferential direction about the centerline with a first bristle lay angle; and the second bristle is laid in the second circumferential direction about the centerline with a second bristle lay angle (bristle 218b is making an angle, denoted as 274 in Figure 2B, with the vertical) that is equal to and opposite of the first bristle lay angle. 
D3 teaches, in Figure 9, it is known in the art to have two layers of bristles 53, 54 with the bristles in each layer extending at an angle to the true radial direction but the bristles in each layer extending at opposed angle to each other to achieve high density packing and to reduce leakage (Col.7, L5-10). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the first bristle 218a of Drake with a bristle pack that has an inclination equal and opposite to the second bristle 218b as taught by Flower. Thus, simple substitution of one known 

As to claim 9, D1 discloses the seal joint assembly of claim 1, wherein the brush seal extends circumferentially about a centerline; and the brush seal is axially (lacks disclosure) between the stationary seal carrier and the stationary seal land. 
	D3 teaches it is known in the art to have brush seal with bristle 72 extending axially between carrier (66, 68) and seal land (74, 76) to seal the gap 77, as in Figure 2. It would have been obvious to modify the seal assembly of D1 to have the brush seal extends axially for the intended environment.   

Claim(s) 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D4 (US 9,863,538; Duguay) in view of D3 (US 2016-0040600; Lutjen). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 13, D4 discloses a brush seal (seal 26; Figures 1-14; the seal assembly can be used in BOAS [Col.5, L47-53] with stationary seal carrier and seal land), comprising: 
a bottom plate (30) extending circumferentially around a centerline (34); 
a top plate (32) extending circumferentially around the centerline and circumscribing the bottom plate (30); and 
including a first set of bristles and a second set of bristles (lacks disclosure); 
the first set of bristles including a first bristle that extends to an axial distal end of the brush seal (lacks disclosure); and 
the second set of bristles including a second bristle that extends to the axial distal end of the brush seal, the second bristle circumferentially and axially overlapping the first bristle relative to the centerline, and the second bristle angularly offset from the first bristle by an angle (lacks disclosure).  
D3 teaches, in Figure 9, it is known in the art to have two layers of bristles 108, 110 with the bristles angled in opposed directions for improved sealing (¶ 0057). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the axially extending bristle 28 of D5 with two layers of bristles with each layer angled in opposed directions as taught by D6. 
When D5 modified with features of D6 teaches the claimed limitations “the plurality of bristles (28) including a first set of bristles and a second set of bristles;  
the first set of bristles including a first bristle that extends to an axial distal end of the brush seal; and 
the second set of bristles including a second bristle that extends to the axial distal end of the brush seal, the second bristle circumferentially and axially overlapping the first bristle relative to the centerline (34), and the second bristle angularly offset from the first bristle by an angle.” 


As to claim 14, the combination teaches the brush seal of claim 13, wherein the angle is an acute angle (Figure 9 of D6.)  
As to claim 17, the combination teaches the brush seal of claim 13, wherein the first set of bristles are laid in a first circumferential direction about the centerline, and the second set of bristles are laid in a second circumferential direction about the centerline that is opposite the first circumferential direction (Figure 9 of D6.)

As to claim 18, the combination teaches the brush seal of claim 13, wherein the first bristle is laid in the first circumferential direction about the centerline with a first bristle lay angle; and the second bristle is laid in the second circumferential direction about the centerline with a second bristle lay angle that is equal to and opposite of the first bristle lay angle (Figure 9 of D6.)

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2005-0006851; Addis) in view of D3 (US 2016-0040600; Lutjen). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 20, D1discloses the brush seal of claim 19, wherein each bristle (19) in the first set of bristles (23) is laid in a first circumferential direction about the centerline at a equal to and opposite of the first bristle lay angle (lacks disclosure.)
D3 teaches, in Figure 9, it is known in the art to have two layers of bristles 108, 110 with the bristles angled in opposed directions for improved sealing (¶ 0057). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to modify D7 such that the second set of bristles (21) laid in a second circumferential direction about the centerline at a second bristle lay angle that is equal to and opposite of the first bristle lay angle, as taught by D6 for improved sealing. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2005-0006851; Addis) in view of D5 (US 7,182,345; Justak). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 5-6, D5 teaches it is known in the art to have bristles angled in the direction of rotation of the rotor, and the inclination have varied angles (Col.6, L1-3)  for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to substitute the angularly offset bristle of Justak for the second bristle of Drake, such that 
[claim 5] the second bristle is angularly offset from the first bristle by an obtuse angle, and  
[claim 6] the second bristle is angularly offset from the first bristle by a right angle.  
.   
 
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D4 (US 9,863,538; Duguay) and D3 (US 2016-0040600; Lutjen) and in view of D5 (US 7,182,345; Justak). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 15,  D5 teaches it is known in the art to have bristles angled in the direction of rotation of the rotor, and the inclination have varied angles (Col.6, L1-3)  for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to substitute the angularly offset bristle of Justak  for the second bristle of Duguay, such that the angle between the two set of bristles is an obtuse angle. Thus, the simple substitution of one known element for another for producing a predictable result renders the claim obvious.   

As to claim 16,  D5 teaches it is known in the art to have bristles angled in the direction of rotation of the rotor, and the inclination have varied angles (Col.6, L1-3)  for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to substitute the angularly offset bristle of Justak  for the second bristle of Duguay, such that the angle between the two set of bristles is a right angle. Thus, the simple substitution of one known element for another for producing a predictable result renders the claim obvious.   

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675